                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION


SHEN YI, LLC,

              Plaintiff,

v.                                                              Case No. 2:21-cv-66-NPM

DEUTSCHE BANK NATIONAL
TRUST COMPANY,

              Defendant.


                                          ORDER

       Before the Court is a Motion to Consolidate Sanctions Motions (Doc. 44), and

the Response in Opposition (Doc. 45). In this consent case, 1 Defendant Deutsche

Bank National Trust Company, as Trustee, filed a Motion for Sanctions and

Attorney’s Fees (Doc. 32) against Plaintiff’s counsel, Lee Segal a/k/a Lior Segal,

and the law firm Segal & Schuh Law Group, P.L. (collectively “Segal”). Segal seeks

to consolidate this motion with other pending motions for fees and sanctions in cases

filed throughout the Middle District of Florida. (Doc. 44). For the following reasons,

the Court denies the motion.




1
  The parties consented to proceed before a United States Magistrate Judge for all proceedings.
(Doc. 24).
         Segal requests that not only the motion in this case and the pending motions

listed in Exhibit A (Doc. 44-1) be consolidated, but also requests consolidation for

any future motions Deutsche Bank National Trust Company and Bank of New York

Mellon may file. (Doc. 44, p. 4). In essence, Segal requests that the Court consolidate

all of these actions before one judge for all present and future filings. This request

to consolidate actions does not comply with the Federal Rules of Civil Procedure

42(a)2 and the Local Rule 1.07(b).3

         “[Rule 42] is a codification of a trial court’s inherent managerial power to

control the disposition of the causes on its docket with economy of time and effort

for itself, for counsel, and for litigants.” Hendrix v. Raybestos-Manhattan, Inc., 776

F.2d 1492, 1495 (11th Cir. 1985) (internal quotation marks omitted) (quoting In re

Air Crash Disaster at Florida Everglades, 549 F.2d 1006, 1012 (5th Cir. 1977)).




2
    Rule 42(a) instructs:
                 (a) Consolidation. If actions before the court involve a common
                 question of law or fact, the court may:
                      (1) join for hearing or trial any or all matters at issue in the
                      actions;
                      (2) consolidate the actions; or
                      (3) issue any other orders to avoid unnecessary cost or delay.
3
    Local Rule 1.07(b) provides:
                If actions assigned to a judge present the probability of inefficiency
                or inconsistency, a party may move to consolidate the actions. The
                party must file the motion in one action and a notice and a copy of
                the motion in the other action. The judge can order the clerk to
                assign to the consolidated actions the magistrate judge assigned to
                the first-filed action.
                                                   2
While courts are encouraged to use Rule 42 when appropriate, a district court’s

decision under Rule 42(a) is purely discretionary. Id.

         For consolidation of actions—which in essence Segal seeks by requesting all

future motions be consolidated—both Rule 42 and Local Rule 1.07 require the

actions be assigned to a single judge. Here, none of the other actions are assigned to

the presiding judge in this action. See Maryland Cas. Co. v. Superior Pharmacy LLC,

No. 8:14-cv-375-T-23TBM, 2014 WL 12708718, *1 (M.D. Fla. May 14, 2014)

(“Consolidation occurs only if the related actions pend before the same judge.”).

Thus, consolidation of actions is not appropriate unless the actions are transferred to

a single judge, which Segal does not request. See Local Rule 1.07(a); 4 see also

Kenny v. Deutsche Bank National Trust Co., No. 2:21-cv-9-SPC-NPM, at 1-3

(denying request to consolidate actions for the purposes of appealing an order



4
    Local Rule 1.07(a) provides in relevant part:
                2) Other Actions.

                 (A) By the Judge. If the transferee judge consents, the judge to
                 whom the clerk assigns an action can transfer the action at any time
                 and for any reason.

                 (B) By a Party. If actions before different judges present the
                 probability of inefficiency or inconsistency, a party may move to
                 transfer a later-filed action to the judge assigned to the first-filed
                 action. The moving party must file the motion in the later-filed
                 action and a notice and a copy of the motion in the first-filed action.
                 The proposed transferor judge must resolve the motion to transfer
                 but can transfer the action only with the consent of the transferee
                 judge. The transferee judge can order the clerk to assign to the later-
                 filed action the magistrate judge in the first-filed action. . . .
                                                    3
denying remand and quashing service and adding “the Court does not have the power

to simply pluck cases away from other federal judges around Florida.”). Moreover,

there is no economy of time and effort for the Court, for counsel, and for litigants in

granting Segal’s request. See Hendrix, 776 F.2d at 1495. Segal chose to file all of

these independent actions and now must face motions for attorney’s fees and

sanctions in each.

      Accordingly, the Motion to Consolidate Sanctions Motions (Doc. 44) is

DENIED. In all actions where Segal filed a motion or notice to abate the deadline

to respond to the motion for sanctions pending ruling on the motion to consolidate,

he shall file by June 30, 2021, a notice stating that the motion to consolidate is

denied.

      ORDERED in Fort Myers, Florida on June 24, 2021.




                                          4
